Warren E. Burger: We'll hear argument first this morning in 991 Califano and the consolidated case. Mr. Buscemi, you may proceed whenever you're ready.
Peter Buscemi: Mr. Chief Justice, may it please the Court. The principal issue in these consolidated cases is whether the Constitution forbids Congress from providing that certain federal welfare benefits should be pay only for those months during which the recipient is in the United States for at least part of the month. Cases are here on appeal from United States District Court for the Southern District of California. The named appellee in 77-991, Grace Aznavorian receives benefits under the Supplemental Security Income program. That program was established in 1972. It was designed to consolidate and improve upon the previously existing cooperative federal state aide programs for the aged, the blind, and the disabled. The Social Security Administration was assigned the task of administrating a new program and the Federal Government agreed to bear the entire cause of providing basic monthly benefit levels for persons who could establish financial need and who could satisfy the requirements of aged, blindness or disability provided in the statute. The benefit levels under the Supplemental Security Income program are set by reference to the cost of living in the United States. In 1974, Aznavorian's monthly benefits were a $146.00 today after a several cost of living increases there approximately $190.00 a month. I'd like to emphasis to the outset that the Supplemental Security Income program involved in this case is a federal welfare program involving Government grants to persons needing public financial assistance to live in the United States. It's completely unrelated to the Social Security old age, survivors and disability insurance program. Unlike that program which is funded out of a trust fund from employer and employee contributions the Supplemental Security Income program is funded out of general revenues and its only similarity to the Social Security Insurance program is that there both are administered by the Social Security Administration. Aznavorian began receiving benefits in January 1st, 1974, the date that the SSI program became effective. She was converted from her previous coverage under a California welfare program for the disabled and therefore she began receiving benefits immediately. Shortly thereafter on July 21st, 1974, she left the United States and travel to Guadalajara, Mexico. She did not return to the country until September 1st, 1974. As a consequence to that trip, she lost her SSI benefits for August and September of 1974. The Social Security Administration refused to pay benefits for those months because of Section 1611 (f) of the Social Security Act which is the statutory provision that's at issue in this case. Congress adopted Section 1611 (f) because it wanted to ensure that federal welfare benefits were paid only to people who actually need them to live in United States. The legislature did not forbid SSI recipients from traveling abroad provided only that where otherwise eligible persons decide to take foreign trips for an extended period of time they may not receive welfare benefits for the time they are outside the country. This purpose to provide public assistance only to persons who need it to support themselves in United States is accomplished by Section 1611 (f). That Section contains two sentences. The first sentence provides, “That no person shall be considered eligible for SSI benefits for any month during all of which he or she is outside the United States.” Aznavorian lost her SSI benefits for August 1974 because of the operation of this sentence. The second sentence of Section 1611 (f) provides, “That once an otherwise eligible recipient is outside the country for 30 consecutive days, he is treated as remaining outside the country until he has returned to United States and stayed here for 30 consecutive days.” Aznavorian lost her benefits for September 1974 because of the operation of this second sentence. Now, I'd like to make one thing clear about the way the second sentence of Section 1611 (f) operates before I go any further. If a person is outside the country for 30 consecutive days, he is treated as remaining outside the country until he's returned and stayed in United States for 30 consecutive days. But this does not mean that he cannot receive SSI benefits for any of that 30-day waiting period. If the 30-day waiting period expires before the end of the month, the person can receive his full SSI benefits for that month. Thus, a person who leaves for example on June 10th and returns to United States on July 20th. If he's still in the country on August 19th, 30 days later, he'll receive benefits for the full month of August. The provision is designed only to equalize treatment between people who are outside the country for a full calendar month and those who are out for a period longer than 30 days which spans two calendar months and therefore therein the country for part of each.
Potter Stewart: In your hypothetical case, he would loose benefits for one month only, is that it?
Peter Buscemi: In my hypothetical, yes. He would loose benefits only for the month of July.
Potter Stewart: Right.
John Paul Stevens: Now -- I'm sorry. I'm puzzle about the hypothetical case too. He would -- he wasn't out of -- for the whole month of July, in your hypothetical case?
Peter Buscemi: That's right.
John Paul Stevens: So, I would agree --
Peter Buscemi: He was outside the country for 20 days --
Potter Stewart: Right.
Peter Buscemi: -- and then the remaining 10 days of the month, to the remaining 11 days of the month, he is treated as being outside the country under the second sentence of Section 1611 (f).
John Paul Stevens: I see.
Peter Buscemi: Now, it's the Secretary's position that Section 1611 (f) is rationally related to the legitimate Government purpose of limiting welfare payments to persons who actually need them to live in the United States. Appellees in the District Court believe however that the operation of Section 1611 (f) involves an unconstitutional infringement on the right to travel outside the United States. Appellees after exhausting their available administrative remedies filed as class action and allege that the suspension of SSI benefits to otherwise eligible recipients who are outside the country for 30 or more consecutive days is an improper penalty on the exercise of what she called the fundamental constitutional right to foreign travel. The District Court did not completely accept appellee's position. It observed that international travel has traditionally been subject to more controls to interstate travel and said that the right to travel internationally should not be equated or put on an equal footing with the right to travel interstate. However the Court did decide that the right to international travel is a basic constitutional right and therefore that any governmental restriction, no matter how minor on such travel must bear a fair and substantial relationship to a legitimate Government purpose. The Court concluded that Congress could have chosen less drastic means to prevent fraudulent claims for SSI benefits and to ensure that such benefits are paid only to United States residence. The Court therefore declared Section 1611 (f) unconstitutional and directed the Secretary to pay Aznavorian the benefit she would have received in August of 9th -- and September 1974 had it not been for her trip to Mexico. We believe that the District Court erred in applying this unusually stringent standard of review to Section 1611 (f). The Court has repeatedly held that statutory classifications of this kind in social welfare programs should be sustained if they bear a rational relationship to a legitimate governmental purpose. Indeed, in Califano against Jobst decided just last term the Court may clear that the validity of a particular classification must be measured against the rational base standard even if the classification may have some incidental effect on a constitutionally protected right, in that case, the right to marry. Another case decided last term, Califano against Gautier Torres, demonstrates the District Court's error in this case in a signing a special constitutional status to the right to travel abroad. As the Court said in Gautier Torres, the right to international travel does not enjoy the same degree of constitutional protection as the right to travel interstate. The right to travel outside the country is protected by the Due Process Clause of the Fifth Amendment and such can be regulated within the bounds of due process. The statement runs directly counted. We submit to the District Court's holding in this case. Now, the District Court cites three Supreme Court cases for its proposition that in a specially strong showing is required to justify any infringement on the right travel abroad. None of those cases support the result reached below. Kent against Dulles, the first of the cases, was a statutory interpretation case that simply held that the Secretary of State did not have the power under the statutes passed in 1952 and 1956 to deny passport solely on the basis of personal beliefs, political views, political expressions. Aptheker against the Secretary of State recognized Congress' right to regulate travel abroad but simply held that a particular exercise of that power, the Subversive Activities Control Act went too far by making it a crime for any member of any communist organization to use or even apply for a passport. And finally, Zemel against Rusk sited by appellees in a District Court not only acknowledge the congressional power to regulate travel outside the country but upheld the constitutionality of the Passport Act of 1926 to the extent that it was interpreted to permit the Secretary of State to refuse to validate passports for persons who want to travel to particular countries if the Secretary found that such travel might be injurious to American foreign policy positions. In none of those cases that the Court indicated that there was a special standard that needed to applied any time there was an infringement on the right to travel abroad. Its worth pointing out I think that Section 1611 (f) does not prohibit any foreign travel. It's absolutely neutral with respect to trips of 30 days or less. And with respect to longer trips, the Congress has chosen to provide only that no SSI benefits will be paid for months during all of which the recipient is outside the country. As a practical matter of course, the SSI recipient's ability to travel abroad for lengthy period is -- periods is limited by financial factors that are unrelated to Section 1611 (f). In order to receive SSI benefits at all, the recipient must demonstrate that he has less than $1500 in personal resources. Foreign trips lasting longer than the 30-day period are unlikely to be within financial reach of most SSI recipients. And if such trips are made possible in some cases by the availability of accommodations with friends or relatives outside the country, this is precisely the kind of situation in which the payment of SSI benefits to persons outside the country would be inappropriate. We believe as I said before that Section 1611 (f) is rationally related to a legitimate congressional goal providing financial aide to persons who need it to live in United States. We also think as we've stated in the brief that is related to the purpose of paying SSI benefits only to United States residents, a purpose that appellees concede as a legitimate one. Section 1611 (f) makes it unnecessary for the Social Security Administration to decide each time a recipient leaves the country whether that person is abandoning his United States residence. The Social Security Administration simply stops payments after the recipient has been outside the country for a full month. And we believe that this is a rational legislative judgment that should be upheld. Now, we've also argued in our brief that the District Court's -- a word of retroactive monetary relief was improper because Congress did not choose to waive sovereign immunity for claims that benefits were unconstitutionally denied under -- even when they were denied under a statutory -- in accordance with a statutory provision. We've also argued that the District Court's limitation of the relief to -- in currently needy members of the class was a legitimate exercise of the District Court's equitable discretion. Unless the Court has questions on first part of the brief or any of these other two, I'd like to reserve the remainder of my time for rebuttal.
Warren E. Burger: Very well. Mr. Schey.
Peter A. Schey: Mr. Chief Justice, may it please the Court. This case offers this Court first opportunity to provide plenary review to this nation's income maintenance program. Likewise provides a first opportunity to be provides plenary review to international right to travel case since Zemel versus Rusk in 1965. The income maintenance program also known as the SSI program provides the subsistence for four and half million American citizens. These persons are elderly person who are either disabled at birth or disabled later in life --
Warren E. Burger: Well, does it make any difference what the factual situation is in that respect for the basic question before the Court? We -- we believe it does make a difference Your Honor because these persons, many of these persons, elderly persons over 65 years of age worked arduously throughout their lives but they simply were unlucky enough not to work in the right kind of employment, the kind of employment which would have covered them under Title II of the Social Security Act. Had they engaged in employment under Title II with the Social Security Act, they would not only be able to travel freely around the world, they would be able to reside any place that they so desired. Mrs. --
William J. Brennan, Jr.: Now, that's because of a statutory provision?
Peter A. Schey: That is correct.
William J. Brennan, Jr.: But your submission if Congress decided otherwise in these other programs, your submission would be that -- that would be invalid too?
Peter A. Schey: That is correct.
William J. Brennan, Jr.: Yes.
Peter A. Schey: I -- I think that same arguments would apply, should the same restrictions apply to Title II. I've -- I raise this because Mrs. Aznavorian who worked as seamstress for most of her life here in the United States simply not fortunate enough to have that employment covered by Title II. At this point, she is an elderly person living with illness who chose to go to Mexico --
Thurgood Marshall: Is it equal protection you're arguing now?
Peter A. Schey: We believe that the case could be analyzed under either an equal protection or due process approach. We believe that the result would be that the same under either approach.
Thurgood Marshall: I have great difficult when you say that they both apply. I prefer if we -- if you'd pick one of them?
Peter A. Schey: But we believe that the primary analysis and the primary analysis presented in our brief is a due process analysis.
Thurgood Marshall: That's what I thought. But that's not what you're arguing now?
Peter A. Schey: I was just mentioning her status, vis-à-vis the employment to highlight what we feel is the discriminatory impact --
Thurgood Marshall: But we can't deal with highlights, we deal with statutes.
Peter A. Schey: Yes, Your Honor. I may point out, Mrs. Aznavorian travelled to Mexico intending to return to the United States within one month. The record reflects that she was aware of the limitation on her right to travel. The record also --
Potter Stewart: You talk about the right to travel, so that's established as a matter of constitutional law that there is a right of international travel, that's one of the contested issues in this case, isn't it? And the --
Peter A. Schey: Yes, it is Your Honor.
Potter Stewart: As one who many years ago was influenced in his legal education by somebody who nobody's heard of anymore, Professor Hofeld, I've often been concerned about this throwing around loosely of the word “right” or if somebody has a right, somebody on the other side must have a duty. Now, its been held hasn't it that at least in some cases that the international travel by a citizen of the United States or a resident of the United States is no more than a freedom, isn't that correct?
Peter A. Schey: Your Honor, the --
Potter Stewart: As contrasted with interstate travel which has been established as a constitutional right?
Peter A. Schey: Your Honor, we believe contrary to the Secretary that the cases of Kent, Aptheker, and Zemel clearly established. And in fact, that 750 years Anglo-American jurisprudence clearly established a right to leave the boundaries of this country and to reenter to the boundaries of this country. While the case of Aptheker which also decided constitutionality of a statute did not utilize language with to a strict two-tier analysis the language utilized is interesting, if I may just quote one or two sentences. Even though the Government purpose be legitimate and substantial, that purpose cannot be pursued by means that broadly stifle fundamental personal liberties when the end can be more narrowly achieved.
Potter Stewart: Well, it doesn't talk about rights, it talks about liberties and liberty is --
Peter A. Schey: That is --
Potter Stewart: -- is a synonym for freedom.
Peter A. Schey: That is correct Your Honor.
Potter Stewart: And that -- that's directly from Shelton against Tucker that (Voice Overlap) --
Peter A. Schey: That is correct. And it is interesting to note that the case of Shapiro versus Thompson relies in its adoption of a heightened scrutiny standard. Relies on the precisely the same cases which the case of Aptheker relied on. In fact, it relies on precisely the same pages of the same cases that the Aptheker case relied on.
William H. Rehnquist: Mr. Schey.
Peter A. Schey: Yes, Your Honor.
William H. Rehnquist: Your reference to the Kent, and Aptheker, and Zemel cases which are obviously in controversy here between you and your opponents brings to my mind this question which is highlighted by the language on page 16 of 381 U. S. from Zemel against Rusk were the Court says that the claim is different from that which is raised in Kent and from Aptheker for the refusal to validated appellant's passport does not result from many expression or association on his part. Don't you think it's fair to say that all three of those cases did have some sort of First Amendment overtones to them?
Peter A. Schey: Well, Your Honor I do agree. I think that all three cases did have First Amendment overtones.
Potter Stewart: And in times and --
Peter A. Schey: But --
Potter Stewart: -- and claims in right here.
Peter A. Schey: -- however, the Court in Zemel very clearly stated at page 16, “We cannot accept the contention of appellant that it is a First Amendment right which is here involved to the extend that the Secretary's refusal to validate passports as in inhibition”. It is an inhibition of action and there are few restrictions on action which could not be cloth by ingenious argument in the garb of decreased data flow. Now clearly though and I should also point out Your Honors that in the -- a concurring opinion in the case of Aptheker, Justice Black in contrast to the majority opinion relied on the First Amendment and felt that it was unnecessary to invoke the Fifth Amendment as the majority had done.
Thurgood Marshall: But wouldn't Aptheker involve prohibition, complete prohibition that you have?
Peter A. Schey: No, it did not Your Honor. That is one of the arguments that the Secretary makes here. The Secretary's argument throughout is that no more than a rational basis test should apply here. And he draws that conclusion by saying that the impact here is only indirect. It is not direct. However, this Court recognize, it certainly recognized in Shapiro versus Thompson and in --
Thurgood Marshall: No, I'm talking about Aptheker.
Peter A. Schey: -- and it also recognized in Aptheker, and in Kent, and in Zemel.
Thurgood Marshall: Aptheker did not involve complete --
Peter A. Schey: An absolute prohibition. It did not join it. All that it involved --
Thurgood Marshall: Well, what did it -- right.
Peter A. Schey: -- was the fact that he couldn't get a passport.In fact, in Zemel which was the only case that this Court has ever decided in which it found that the Government interest (Voice Overlap) --
Thurgood Marshall: You can travel without a passport?
Peter A. Schey: That is absolutely correct, Your Honor. That was decided --
Thurgood Marshall: Don't you -- so you'll go to jail if you do?
Peter A. Schey: No, you don't. That was decided and I believe 1976 in the case of US versus Laub in this very Court. That in fact in that case in US versus Laub which is cited in our briefs, the Government and the parties agreed that hundreds of persons had traveled not only in thousands have traveled without passports but that hundreds had traveled through the years in violation of the area restrictions that were involved --
Thurgood Marshall: Well, how many people do you think had committed robberies and never been arrested?
Peter A. Schey: Well, Your Honor, the issue in Laub was not whether not the people had been in courts or not. The very --
Thurgood Marshall: I'm talking about Aptheker?
Peter A. Schey: The issue -- Your Honor, in Aptheker, the person was not precluded from traveling. There was no direct prohibition on his right to leave to the country. The sole question was whether or not he could leave the country with a passport. It was indirect prohibition and the same was true in the case Zemel versus Rusk which of course in that case, the Government interest was extremely large. The Cuban Missile Crisis was occurring at the time and nevertheless, Mr. Zemel could still travel to Cuba which is where he wanted to go. I'm not saying that that is right or wrong but that is the reality that what the case decided and in fact with every case as this Court very clearly said in a case of Memorial Hospital versus Maricopa County. That in order to find an infringement and it is said in the Abortion cases --
Thurgood Marshall: Just what international travel was involved in that case?
Peter A. Schey: In which case, Your Honor?
Thurgood Marshall: Maricopa County case?
Peter A. Schey: Your Honor, that was not an international case.
Thurgood Marshall: Thank you.
Peter A. Schey: However, I believe that the importance of that case as the importance in Aptheker, Kent, and Zemel is that this Court does not require a total flat prohibition on the exercise of a right before it finds an infringement of that right.
Potter Stewart: First of all, you have to find a right --
Peter A. Schey: That is correct.
Potter Stewart: -- accepted by the Constitution. Now you --
Peter A. Schey: That is correct.
Potter Stewart: -- are you suggesting that the freedom of that -- to leave our country and travel internationally is precise equivalent of the right to travel from state to state?
Peter A. Schey: No. We are not claiming that --
Potter Stewart: They're quite different, aren't they?
Peter A. Schey: That is correct, Your Honor. And there are different reasons --
Potter Stewart: It's unthinkable that a passport could be required if travel from New York to Ohio --
Peter A. Schey: That is absolutely correct.
Potter Stewart: -- and yet, it's accepted that a passport is required to travel from New York to France, isn't it?
Peter A. Schey: That is absolutely correct, Your Honor. The -- we do not take the position that the international ability to travel back and forth across the frontiers has the equivalent constitutional weight that interstate right to travel has. And I think that that the decisions of this Court indicate that I should also point out though that this Court and lower courts for the past 20 years and in a number of the cases are cited in our brief about half a page of cases has cited the interstate and the international cases interchangeably. In recognizing --
Potter Stewart: Just to what -- from much you've just -- the way you've just answered my question, you would -- can say that that was mistaken or to loose from the part of those Courts.
Peter A. Schey: That is correct, Your Honor. We feel that what the -- what in the case of Aptheker, this Court defined the travel as a fundamental liberty and they then went on unlike what the Secretary suggests that which is that they merely applied a rational basis test. It's absolutely false. The Government argued a rational basis test in Kent, in Aptheker, in Zemel, and in Laub and in all four of those cases this Court rejected the terminology of a rational basis test. This in fact marks the fifth occasion in which the Government has requested that this Court adopt no more than a rational basis test when analyzing the fundamental liberty of traveling across our borders. In every one of the prior cases that request was denied. In fact in Aptheker, the lower court specifically applied a rational basis test. In Aptheker and Zemel the dissent in this Court specifically applied a rational basis test. We believe that -- well, I'm not arguing that the same heightened scrutiny that the strict scrutiny which applied in Shapiro should apply in this case. We have argued that --
Warren E. Burger: There you're equating again interstate travel with foreign travel when you speak of Shapiro?
Peter A. Schey: Your Honor, we are not arguing. I -- my statement was that we are not arguing that the strictest of scrutiny standards which was developed -- which were developed in Shapiro do apply here. Instead we're arguing that this Court should recognize as it has done in matters of marriage, as it has done in matters of abortion, as it has done in matters of illegitimacy that here involved is a basic liberty. I mean all of those cases as Mr. Justice Blackmun pointed out in Mathews versus Lucas; Mr. Justice Stevens in Califano versus Jobst, the two cases just cited by the Secretary. In looking at the relationship between the purpose of a governmental restriction and the means implemented to effectuate that purpose. Those cases which both involved Social Security benefits stated. We must look at the reasonably empirical judgments of the presumptions involved. The Jobst case cited by the Secretary said, we must look to see where the "tradition and common experience" support the presumptions. We would argue Your Honors that neither reasonably empirical judgments nor tradition and common experience nor any of the tests outlined in Aptheker would support the statute. The Secretary argues that the purpose of the statute in his primary argument is that it implements the residency requirements. But when we carefully examine the statute, it is apparently clear that it comes nowhere close to do in anything even superficially related with implementing a residency requirement. First of all, the statute has no legislative history whatsoever and no legislative study whatsoever.
Byron R. White: Are you -- is this a provision or isn't that equivalent to a provision that would say, these benefits are payable but only for the purpose of spending in the United States?
Peter A. Schey: Well, Your Honor. If that's what the statute instead to accomplish --
Byron R. White: Well, then -- well, would it be equivalent to that or not? Would you be making the same arguments if the statute said that --
Peter A. Schey: No. I think I would then be making different arguments about the validity of that kind of restriction. We would probably then be discussing balance of payments deficits --
Byron R. White: But what would you be talking about you? It would still be arguing that they had violated the -- what you call the -- a right to travel?
Peter A. Schey: Well, Your Honor, I think under those circumstances. We would have to examine as I think we have to do under these circumstances the legitimacy of the purpose. We may assume that under those circumstances the purpose would be legitimate. Requiring expenditure of funds within the United States --
Byron R. White: So would you be here if the statutes said that?
Peter A. Schey: Yes, I think we would because we would still have to analyze whether or not the statute effectuated those purposes. Under the present Social Security program there is absolutely no restriction on where a person spends their money. We would still have to examine whether or not the --
Byron R. White: That's an equal protection argument?
Peter A. Schey: Well, in the hypothetical that you are placing as to whether or not a -- that the statute -- would the statute read restricting money to be expended within the United States, would we still be here? I think we would still have to look to the degree to which that infringed on the right to travel.
Byron R. White: Well, do you think -- do you think we are -- this Court is down by the purposes or the goals that the Government professes to --
Peter A. Schey: No.
Byron R. White: -- to give for this statute?
Peter A. Schey: No, I do not. I believe that this Court could examine any reasonable goals which Congress may have intended by the statute. I think however --
Byron R. White: Because the statute on its face doesn't particularly say, does it? What the purpose of --
Peter A. Schey: No. But the legislative of history and both the Senate Report which are cited in our briefs, in both the Senate Report and in the House Report, they state and unfortunately there are only about two sentences which described the purpose of the statute. But in both the Senate and the House Report, the purpose of the statute is outlined as being to restrict the SSI recipients from taking on residence outside the United States for one month or longer.
Byron R. White: Well, and but what would be the purpose of that?
Peter A. Schey: Well, certainly one purpose maybe as you are suggesting to limit expenditures of SSI money within the United States. I would say --
Byron R. White: -- that residence outside and you could have a residence requirement, it's a lot of -- you save a lot of money?
Peter A. Schey: That is correct. It should be noted however, that the underlying purpose appears to be a legislative judgment that SSI programs, a need base program which is adopted to levels of income levels of cost of living, etcetera should be limited to persons who reside within the United States. It's interesting to that the Congress said absolutely nothing about expenditure. What they limited was the person's ability to travel. They do not limit --
William H. Rehnquist: Well, they also rather specifically limited the person's right to receive funds when they are outside the country, didn't they? Which is certainly one of the purposes Congress had in mind that if a person stayed outside the country more than 30 days that person would not receive Social Security benefits. Congress has expressed that purpose in so many words in the statute you're challenging.
Peter A. Schey: That is absolutely correct. And --
William H. Rehnquist: So, certainly that fulfills Congress' purpose, does it not?
Peter A. Schey: That is correct. Its -- I think though that in so limiting receipt of SSI benefits. Again, the clear purpose of Congress that appears to have been to limit it to residence within United States. For example --
William H. Rehnquist: But why do we need to worry about what it appears to be when we have it (Inaudible) -- spelled out in so many words in this statute that you're challenging. Do you think Congress just -- kind of in a fit of absentmindedness pass this statute?
Warren E. Burger: Sometimes.
Peter A. Schey: No. I think that the -- I think and what we're requesting this Court to come to conclusion that in balancing the infringement on the right to travel that the statute would have against the purpose that Congress was attempting to achieve, namely to limit SSI payments to persons who reside within the United States. That Congress simply did not give sufficient concern to the impact on the right to travel. They did not for example limit your ability if you live anywhere close to the Mexican border or if you live anywhere close to the Canadian border. Nothing in the Act, anywhere suggests that you can not spend your entire income across the border.
William H. Rehnquist: But that argument isn't based on failure of this particular statute you're challenging to conform to the overall congressional purpose. That's based on your -- I mean violates a constitutional substantive right.
Peter A. Schey: That is correct.
Thurgood Marshall: Let me see it, get back a moment.
Peter A. Schey: Yes, Your Honor.
Thurgood Marshall: This right to travel. The -- as I read this statute, it's aimed at people who travel in light and remain there?
Peter A. Schey: I beg your pardon?
Thurgood Marshall: People who travel light and remain. You wouldn't say that's protected, would you?
Peter A. Schey: I'm not sure I understand what you mean Your Honor.
Thurgood Marshall: A person who moves to Guadalajara --
Peter A. Schey: Oh, I see.
Thurgood Marshall: -- marries and lives there --
Peter A. Schey: Yes.
Thurgood Marshall: -- for the rest of his life and becomes a citizen.
Peter A. Schey: Yes, I see what you mean Your Honor.
Thurgood Marshall: So I didn't -- that isn't protected right?
Peter A. Schey: No. Absolutely no, Your Honor.
Thurgood Marshall: Well, if somebody leaves and travels to Mexico and stays there for five years, is that protected by the right to travel?
Peter A. Schey: Your Honor, we feel that it is necessary to examine the extent of the infringement. We feel that the Secretary can and he already does because --
Thurgood Marshall: But then you agree that the Secretary can look into that?
Peter A. Schey: Absolutely and he already does. Your Honor, the Secretary --
Thurgood Marshall: Alright.
Peter A. Schey: -- already has a whole series of objective criteria --
Thurgood Marshall: Would you try to limit your answers to the length of my question.
Peter A. Schey: Yes, Your Honor.
Thurgood Marshall: How far can the Secretary go in order to inquire into whether or not you are coming back?
Peter A. Schey: Your Honor, the Secretary already has a set of criteria which he uses. Persons who are going to travel are required to inform the Secretary that they intend to travel and we have no problem with that. He is -- they are required --
Thurgood Marshall: But doesn't interfere with his right to travel?
Peter A. Schey: No, because we do not feel --
Thurgood Marshall: But then his right isn't absolutely, is it?
Peter A. Schey: That is absolutely correct, Your Honor. We feel that --
Thurgood Marshall: What are you arguing if it's not absolute --
Peter A. Schey: What we're arguing Your Honor is that in -- given the purposes for which we assume and Government statistics appear to support that most persons travel. And in 1972, a Government study and unfortunately the most recent one accomplished indicate that 50% or the approximately 8 million persons who travel are traveling to see family and friends. We assume that elderly SSI recipients for the most part are not traveling for business reasons. They're traveling --
Thurgood Marshall: Well, I thought you said there was no legislative history on this Section?
Peter A. Schey: There is not Your Honor.
Thurgood Marshall: Well, if there is, then why do you argue in this point, If you don't have anything?
Peter A. Schey: Well, Your Honor --
Thurgood Marshall: It seems to me this is something -- should've been presented to Congress?
Peter A. Schey: Well, Your Honor, I would agree. I would think --
Thurgood Marshall: Well you --
Peter A. Schey: -- that these matters should have been considered --
Thurgood Marshall: Well, you -- so rather than you present to Congress, you're going to present it does?
Peter A. Schey: Well --
Thurgood Marshall: Okay, that's to rewrite the Act?
Peter A. Schey: No. We're not asking you to rewrite the Act, Your Honor. We are asking you to find that in its balancing efforts Congress did not give sufficient weight to the infringement that this statute would cause on the right to travel. We -- your previous question concerning the time, the Secretary already has alternative means. The one test that appears over and over again in Kent, in Aptheker, in Zemel is -- are there alternative means other -- does the Government have alternative means for accomplishing the same purpose. The Secretary already has those means and we have no problems with them. Those means adopt objective criteria. Is the person maintaining a home in the United States? Is the person's family remaining in the United States? How long does the person intent to travel for? Does the person have a return ticket? We believe that those objective criteria which mandate a duty that the Secretary has a separate duty under a separate statute Section 1613 of the Social Security Act to measure residence. That duty is never suspended when persons come back to the United States. And they have to wait that additional 30 days before they can get the very money upon which they survive.
Warren E. Burger: Under this Section counsel, under this particular Section, is there a limit on the earnings that the recipient may make?
Peter A. Schey: There is a limit on the earnings and I believe that to be an amount substantially less than the current grant level which is a $189.00.
Warren E. Burger: Well, now how is it as convenient for the Government to check on those earnings if the recipient is in Yugoslavia?
Peter A. Schey: Your Honor, the recipient has a statutory duty to report to the Secretary changes in circumstances --
Warren E. Burger: Yes. But we know that some people do not fulfill after they --
Peter A. Schey: That is correct. But it is interesting to note that the Secretary relies on the assertions of the recipient in order to fulfill his duties. As the District Court correctly pointed out --
Warren E. Burger: They're not limited to that reply, are they? The Government is not --
Peter A. Schey: Absolutely not, Your Honor. And they could call in the recipient for an interview and they could --
Warren E. Burger: Or it could become --
Peter A. Schey: -- they could inquire a personal interview or they could require affidavits from other persons to substantiate --
Warren E. Burger: He's on the payroll of some other company receiving several thousand dollars, something in excessive of the permissible limit. They might find it out that way, am I -- is that not so? And how do they find it out if he is Yugoslavia --
Peter A. Schey: Well --
Warren E. Burger: -- or in the Soviet Union?
Peter A. Schey: I think it's important to recognize Your Honor that we believe that clearly at some point travel becomes residents abroad. We clearly believe and the Secretary has regulations already adopted to meet those situations. The Secretary already has a whole set of objective criteria because all he does when a person travels for 30 days. Is it -- he does not suspend their benefits. He's -- excuse me, he does not terminate their benefits. He simply suspends them. His obligation to test their residency is maintained throughout their travel is maintained when they come back. He says and the Secretary admits in the record that his tests are “easy” to administer. So when a person returns to the United States and they're require they have not -- and Mrs. Aznavorian. She unexpectedly becomes ill.
John Paul Stevens: Who is this?
Peter A. Schey: Mrs. Aznavorian, the plaintiff in the case. She unexpectedly becomes ill. She knows about the 30-day requirement. She returns to the United States after a 38-day trip. As a result, she loses two months worth of benefits which she relies on her sole income which pays for her home, her shelter, her clothing is lost for two months.
Warren E. Burger: Does it make any difference on the principles you're arguing whether its 38 days, 68 or 128 days?
Peter A. Schey: Well, we believe Your Honor that at a certain point it should become clear to the Secretary, utilizing the objective criteria that he already has to utilize that a person has abandoned their residence within the United States. Residency is not a brand new concept and interestingly enough the Secretary never argues anywhere that if the District Court's opinion is upheld that he will be incapable of determining residence. He solely argue sovereign immunity because he already has the test to determine residency. He has a test to determine the acquisition of residency. He has a very detailed test to determine the abandonment of residency as to the point that Mr. Chief Justice raise about the honesty of the applicant. The District Court recognized as this Court recognized in a number of other cases that when the Government attempts to establish a bright line rule for the purpose of avoiding fraud which is one of the primary purposes the Secretary argues here. The Section (Inaudible) prevents fraud.In this case, the person can just as easily be dishonest about falling under the bright line rule. They can be just as dishonest about that. In fact, we believe it would be far easier to be dishonest about whether you fall into the bright line rule than it would be to be dishonest about whether or not you're maintaining a residence in the United States. That would surely be more difficult to see -- to be dishonest about because they're very objective criteria which can be looked at. So in order to prevent dishonesty in the program, the Secretary creates this rule which very effectively prevents SSI recipients, elderly persons from traveling for very, very personal reasons. And yet, the rule allows persons to be just as is -- as dishonest as to whether or not they intend to leave or they don't intend to leave.
Warren E. Burger: Your time expire now counsel.
Peter A. Schey: Thank you very much, Your Honor.
Warren E. Burger: Do you have anything further, Mr. Buscemi?
Peter Buscemi: I'd be happy to answer any questions that the Court has but I have nothing further to add at this time.
Warren E. Burger: Thank you, gentlemen. The case is submitted.